Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed August 29th, 2022. By the amendment claims 40-83 are pending with claims 40-83 replacing the now canceled claims 1, 6-22, 24, 26-27 and 31-36. 

Claims 80 -81 objected to because of the following informalities: in claim 80 (L1) and claim 81(L1) “said at least one of said screens” should be “at least one of said screens.” Appropriate correction is required.


Specification
The amendment filed August 29th, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
P0011, L5-6: “preferentially blasting prior to” 
P0031 (last two lines): “preferentially blasting prior to” 
P0034: L5 “preferentially blasting prior to” 
P0038: L5 “preferentially blasting prior to” 
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 40-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support for “preferentially blasting prior to;” in claims 40 (L5), claim 50 (L5), claim 63 (L4) and claim 73 (L4). The original specification mentions the ore being crushed but there is no mention of blasting. 
Claims 41-49, 51-62, 64-72, and 74-83 are rejected by virtue of their dependencies.

Claims 40-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 40 (L5) is rendered indefinite for reciting “preferentially blasting prior to.” It is unclear whether this feature is a limitation or not. This limitation is also found in claim 50 (L5), claim 63 (L4), and claim 73, (L4).
Claims 41-49, 51-62, 64-72, and 74-83 are rejected by virtue of their dependencies.

Response to Arguments
	The applicant’s arguments with respect to the difference between the flow characteristics of the instant invention and the flow characteristics for the prior art are found persuasive. Allowable subject matter is outlined below.
Allowable Subject Matter
	Claims 40-83 would be allowable once the 35 USC 112 rejections and objections are overcome. 
	
Independent claims 40, 50, 63, and 73 would be allowable for disclosing “said angle being selected to be inclined at an angle just above an adopted stall angle for said granular flow.” 
The closest prior art of Schuster et al. (EP 0482683) discloses With regards to claim 1, Schuster discloses a method of separating granular particles comprising multiple sized fractions according to particle size (Abstract), the method comprising: transporting granular material with gradation of the particles between relatively fine fractions and relatively coarse fractions in a direction having a horizontal component (conveyor belt 6); causing the granular material to move as a granular flow along a curved path under the influence of gravity to further induce separation of particles according to particle size (Fig. 1); dividing the granular flow moving along the curved path into at least two parts according to the trajectory of constituent particles (P0028, L284-286). There is no teaching or suggestion in the prior art that would render it obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the incline of the surface at angle above the stall angle. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653